The appellant is the Building Inspector of the Town of Ramapo, Rock-land County. In an action between private parties a judgment was entered by their consent containing, among other things, a paragraph declaring that certain building permits theretofore issued by the Building Inspector were null and void and directing that the Building Inspector cancel such permits. The appellant was not a party to the action in which the judgment was entered. Appellant moved to modify the judgment insofar as it made the declaration and the direction described above. The motion was denied. Appeal dismissed, without costs. While the appellant is not an aggrieved party, it is our opinion that, on the merits, affirmance would be unavoidable. This determination, however, does not indicate any illegal conduct on the part of the Building Inspector of the Town of Ramapo. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See post, p. Sll.]